Case 5:19-cv-00096-EEF-MLH Document 1 Filed 01/25/19 Page 1 of 5 PageID #: 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

MICHAEL CARR                              :        Civil Action:
                                          :
VERSUS                                    :
                                          :
CHRISTOPHER D. MAYCLIN,                   :        Judge:
CRETE CARRIER CORPORATION                 :
AND STATE FARM MUTUAL                     :
AUTOMOBILE INSURANCE                      :
COMPANY                                   :        Magistrate:


                                 NOTICE OF REMOVAL

       NOW     INTO    COURT,     through     undersigned     counsel   come   defendants,

CHRISTOPHER D. MAYCLIN AND CRETE CARRIER CORPORATION, Petitioners in this

removal action (hereinafter known as Petitioners) who with respect show that:

                                              1.

       Petitioners were made defendants in the action titled Michael Carr v. Christopher

D. Mayclin, Crete Carrier Corporation, Hartford Insurance Company of the Midwest, Mason

Hollis, Geico Casualty Company, and State Farm Mutual Automobile Insurance Company;

Suit Number: 607,831-B; 1st Judicial District Court; Caddo Parish, Louisiana.

                                              2.

       This action was commenced on April 3, 2018 when the plaintiff filed his Petition for

Damages in the First Judicial District Court, Caddo Parish, Louisiana, where it remains

pending. The plaintiff’s petition did not allege an amount in controversy.         Despite

Petitioners’ required insurance coverage of $1,000,000.00, original plaintiff, Michael Carr,

named State Farm, his un-insured insurance company as a defendant. Petitioners annex


                                       Page 1 of 5
Case 5:19-cv-00096-EEF-MLH Document 1 Filed 01/25/19 Page 2 of 5 PageID #: 2



hereto, Crete Carrier Corporation’s Certificate and Proof of Insurance in the sum of

$1,000,000.    Petitioners reasonably conclude that the original plaintiff seeks damages

exceeding $75,000.

                                             3.

       As further shown in the Exhibit of State Court Pleadings, Plaintiff Carr dismissed

without prejudice,The Hartford, which is the excess carrier insurer for Crete Carrier

Corporation, over its $1,000,000 to $3,000,000 certificate of insurance. Nevertheless,

Plaintiff Carr maintained his state court action against his uninsured/underinsured carrier,

State Farm.

                                             4.

       Additionally, as shown by Petitioners’ letter and the Irrevocable Stipulation filed

herewith that damages do not exceed the sum of $75,000.00 e-mailed, faxed and mailed

to Plaintiff Carr on January 24, 2019 without reply as of this date, confirmed by Petitioners’

affidavit attached hereto, Petitioners conclude that Plaintiff Carr seeks damages in excess

of $75,000.00.

                                             4.

       Removal of this matter is timely because the notice of removal is being filed within

30 days of when the Petitioners obtained a judgment in the state court proceedings, which

severed the claims and causes of action involving Plaintiff Carr and other non-diverse

defendants, all parties to a second collision on May 10, 2017. The judgment on the

Exception of Improper Joinder, was signed by State District Court Judge Craig Marcotte

on December 26, 2018 with Notice of Judgment mailed on December 28, 2018, attached

hereto.

                                        Page 2 of 5
Case 5:19-cv-00096-EEF-MLH Document 1 Filed 01/25/19 Page 3 of 5 PageID #: 3



                                               5.

       Plaintiff, Michael Carr, was at the time of filing this lawsuit in state court and remains

domiciled in Bossier Parish, Louisiana.

                                               6.

       Defendant, Christopher D. Mayclin, is domiciled in Texas.

                                              7.

       Defendant, Crete Carrie Corporation, a corporation incorporated in the State of

Nebraska, maintains its principal place of business at 400 NW 56th Street, Lincoln,

Nebraska 68501.

                                               8.

       The amount in controversy exceeds $75,000 and plaintiff is a resident of the state

of Louisiana while defendants in this action are domiciled in states other than Louisiana;

therefore, this court has diversity jurisdiction pursuant to 28 U.S.C. § 1332.

                                              9.

       Petitioners file herewith a copy of all pleadings filed in this action in state court.

(Collective Exhibit A).

                                              10.

       As shown in the state court pleadings, The Hartford has been dismissed without

prejudice and the non-diverse party defendants, Mason Hollis and GEICO, have been

severed from the cause of action involving the Petitioners herein with only the collision of

April 27, 2017.

                                              11.

       To the knowledge of Petitioners, no additional process, pleadings, or orders have

                                         Page 3 of 5
Case 5:19-cv-00096-EEF-MLH Document 1 Filed 01/25/19 Page 4 of 5 PageID #: 4



been filed in this state court action.

                                               12.

        Petitioners show that they contacted counsel for the co-defendant, State Farm, who

consents and concurs with Petitioners’ Notice of Removal to Federal Court, but has

advised that Plaintiff Carr has agreed to dismiss State Farm Mutual Automobile Insurance

Company from all pending proceedings relative to the April 27, 2017 collision, making State

Farm’s written consent moot. Otherwise, Petitioners request leave to submit the signed

consent from State Farm subsequently.

                                               13.

        On the same date as the filing of this notice, written notice was duly mailed to

Plaintiff’s counsel of record, Roland V. McKneely, III, 1910 Citizens Bank Drive, Bossier

City, LA 71111, and a copy of the Notice of Removal has been mailed to the First Judicial

District Court, Parish of Caddo, State of Louisiana for filing in case number 607,831-B.



        WHEREFORE, petitioners CHRISTOPHER D. MAYCLIN and CRETE CARRIER

CORPORATION, pray that this severed cause of action be removed from the First Judicial

District Court, Caddo Parish, Louisiana to the United States District Court for the Western

District of Louisiana, Shreveport Division pursuant to 28 U.S.C. § 1441 et seq., because

the U.S. District Court for the Western District of Louisiana is the federal judicial district that

embraces the First Judicial District Court for Caddo Parish, Louisiana where this action was

originally filed.

        FURTHER PRAY that Petitioners be granted a trial by jury as to all issues triable by

jury.

                                          Page 4 of 5
Case 5:19-cv-00096-EEF-MLH Document 1 Filed 01/25/19 Page 5 of 5 PageID #: 5



                                                  Respectfully submitted,

                                                  PERKINS & ASSOCIATES, L.L.C.:

                                                  By: /s/ Mark A. Perkins
                                                         Mark A. Perkins, # 18529
                                                         John F. Frederickson, #5842

                                                  401 Market Street, Suite 900
                                                  Shreveport, Louisiana 71101
                                                  Telephone: 318/222-2426
                                                  Facsimile: 318/222-0458
                                                  Perkins@perkinsfirm.com
                                                  Frederickson@perkinsfirm.com

                                                  ATTORNEYS FOR DEFENDANTS,
                                                  CHRISTOPHER D. MAYCLIN AND
                                                  CRETE CARRIER CORPORATION




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 25th day of January, 2019, a copy of the foregoing

Notice of Removal Certification was filed electronically with the Clerk of Court using the

CM/ECF system. Notice of this filing will be sent to Plaintiff’s counsel of record, namely

Roland V. McKneely, III, via United States Mail properly addressed to Roland V. McKneely,

III, 1910 Citizens Bank Drive, Bossier City, Louisiana 71111, with sufficient postage affixed

thereon.

                                                    /s/ John F. Frederickson
                                                            OF COUNSEL




                                        Page 5 of 5
